Citation Nr: 1521190	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating higher than 30 percent for status post small bowel resection with end colostomy due to rectal injury, iatrogenic with postoperative colostomy takedown (intestinal disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2012 decision, the Board increased the Veteran's rating for intestinal disability to 30 percent.  This was effectuated by the October 2013 rating decision, which increased the Veteran's rating for intestinal disability to 30 percent, effective August 17, 2006.

The Veteran then appealed the Board decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a September 2014 memorandum decision, the Court set aside the December 2012 decision and remanded the matter to address whether separate ratings under Diagnostic Codes 7328 and 7332 were warranted.


FINDING OF FACT

Throughout the appeals period, the Veteran's intestinal disability has been characterized by pain, dumping syndrome, diarrhea, and occasional episodes of fecal incontinence.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for intestinal disability based on impairment of sphincter control are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code (DC) 7332 (2014).

2.  The criteria for a separate rating of 20 percent, but not more, for intestinal disability based on abdominal distress or pain, anemia, and disturbances in nutrition are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code (DC) 7328 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted compensation under 38 U.S.C. 1151 for status post small bowel resection with postoperative colostomy takedown in a January 1999 rating decision.  At that time, he was awarded a 100 percent rating effective January 6, 1998, a 60 percent rating effective April 1, 1998, a 100 percent rating effective June 9, 1998, and a 20 percent rating effective September 1, 1998.  Additional evidence was received and considered in a November 1999 rating decision, which continued the 20 percent rating under Diagnostic Code (DC) 7328.  The Veteran did not appeal that rating decision.

The Veteran filed a claim for an increased rating in August 2006, which was denied in the July 2007 rating decision on appeal.  During the pendency of the appeal, the Veteran's disability rating was increased to 30 percent under DC 7332, effective August 17, 2006, the date of the Veteran's claim.  See October 2013 rating decision.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 7328 provides rating criteria for resection of the small intestine.  Symptomatic residuals with diarrhea, anemia and inability to gain weight are rated 20 percent disabling.  38 C.F.R. § 4.114, DC 7328.  Residuals with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss are rated 40 percent disabling.  Id.  Residuals with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss are rated 60 percent disabling.  Id.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.114.  Consequently, certain coexisting diseases in this area  do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, and 4.114.  Thus, ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation 38 C.F.R. § 4.114.

DC 7332 is not among the listed diagnostic codes with largely overlapping criteria that cannot be combined.  Therefore separate ratings can be awarded for distinct symptoms contemplated by this diagnostic code.

DC 7332 provides rating criteria for impairment of sphincter control of the rectum and anus.  Under this diagnostic code, healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  38 C.F.R. § 4.114, DC 7332.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Id.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Id.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Id.  Complete loss of sphincter control is rated 100 percent disabling.  Id.

In January 2007, the Veteran underwent an examination in conjunction with this claim.  At that time, he complained of diarrhea with three to five bowel movements a day and accidents every few weeks and occasionally at night.  He had gained 20 pounds in the previous month but denied any symptoms of nausea or vomiting.  He has bowel movements anywhere from 6 to 10 times a day if he eats twice a day.  The patient complained of right and left lower quadrant abdominal pain every time he has a bowel movement.  The pain was relieved with bowel movement.  The pain was cramping in character and would last anywhere up to one hour.  Physical examination found abdominal surgical scars, but no tenderness, distension, rebound, guarding, or rigidity.  Bowel sounds were present.  The Veteran reported having severe diarrhea affecting his ability to work and be gainfully employed.

In a March 2008 statement, the Veteran reported that his intestinal disability caused him to maintain an unhealthy weight in that doctors encouraged him to gain weight and he was unable to exercise because of his bowel control problems.  He stated that his weight gain was a side effect of his medical conditions. 

In her February 2009 statement, the Veteran's mother noted that everything the Veteran ate went "straight through him."  He was unable to keep weight on.  His disability resulted in horrible smelling gas and feces and fecal accidents.  Additionally, she attributed his prolonged sicknesses, specifically pneumonia, to his impaired health due to this condition.

In his February 2009 VA Form 9, the Veteran stated that the residual of his gastrointestinal condition were much worse than simple diarrhea.  Despite controlling what and how much he ate, experienced dumping syndrome after every meal, which caused him pain, sweats, and weakness.  He stated that he often avoided leaving home for fear of having accidents in public.  He felt that his existing rating only contemplated residuals of small bowel resection and not residuals to his large bowel or peritoneum adhesions.

In his March 2009 application for increased disability based on unemployability, the Veteran reported last working full-time as a mechanic in May 2007.  In that employer's VA Form 21-4192, the manager recalled terminating the Veteran due to a disagreement with a co-worker, but stated that the Veteran's period of employment was from 1996 to 1997, not 2006 to 2007 as reported by the Veteran.

At his August 2009 RO hearing, the Veteran testified that he experienced a lot of pain and stomach cramps.  He reported diarrhea every day with resulting soreness.  His severe bowel control problems kept him from leaving his home.  Most food went through his system quickly.  He did not wear a pad, but would carry spare clothes with him if he was going anywhere for more than an hour in case he had an accident.  He reported having dumping syndrome where he would become flushed or hot and then have fecal urgency within 15 or 20 minutes of eating.  He reported occasional blood in his stool, weakness, lethargy, nausea, difficulty sleeping, regurgitation of food in his throat after eating, and soiling of his clothing every couple of weeks.  His weight fluctuated.  He attributed his withdraw from the vocation rehabilitation program to his difficulty to maintain a schedule due to accidents.  He believed that his intestinal disability prevented him from working.

The Veteran underwent another examination in September 2009.  At that time, he reported a history of nausea several times a day, persistent diarrhea more than six times a day, severe constant intestinal pain in the bilateral lower quadrant area, bloating, flatulence, weakness, fatigue, malaise, and anorexia, but denied history of trauma to intestines, intestinal neoplasm, vomiting, constipation, fistula, or ulcerative colitis.  There was no ostomy.  He reported episodes of abdominal colic, nausea or vomiting, and abdominal distress consistent with partial bowel obstruction.  His weight was 190 pounds without weight change.  His overall health was good.  There were no signs of anemia, significant weight loss or malnutrition.  There was no fistula or abdominal mass.  There was abdominal tenderness upon palpation of right lower quadrant.  The Veteran's abdomen was soft and non-distended with positive bowel sounds.  There was no guarding or rebounding noted.  Scars were present.  X-rays showed multiple surgical sutures in the right lower quadrant consistent with the Veteran's history of prior bowel resection and nonspecific bowel gas pattern.  There was no free air and no abnormal calcifications were seen.  The Veteran reported that he had been unemployed for ten to twenty years.  The Veteran's intestinal disability mildly affected his usual daily activities of sports, recreation, feeding, and toileting, but did not affect his other usual daily activities.  With regard to his midline abdominal scar, physical examination found it to be 1.2 cm x 25 cm, superficial, not painful, with no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  With regard to his oval-shaped scar on the right lower quadrant of the abdomen, physical examination found it to be 2.2 cm x 6.3 cm, superficial, not painful, with no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  These scars had no effect on the Veteran's usual daily activities.  During his spine examination, the Veteran reported severe fecal leakage and frequent involuntary bowel movements, but pads were not required.

More recent VA treatment records have found the Veteran's abdomen to be soft and obese with mild tenderness with deep palpation throughout, no masses, and no hepatosplenomegaly.  See e.g., March 2012 primary care note, August 2013 hematology and oncology.  He had positive bowel sounds.  Id.  July 2012, December 2012, April 2013, and November 2013 VA treatment records found the Veteran's gastrointestinal system to be within normal limits.  The Veteran reported occasional blood present when wiping, but no melena or hematochezia.  See October 2012 treatment record.

As described above, the Veteran's intestinal disability has been characterized by pain, dumping syndrome, diarrhea, and episodes of fecal incontinence.  There was no evidence of weight loss or anemia and no impairment of health objectively supported by examination findings.  Despite the lack of evidence showing that a pad was necessary, the previous Board decision found that the Veteran's description of recurring bouts of involuntary bowel movements that required him to carry spare clothing was sufficient to warrant a 30 percent rating under DC 7332.  In order to warrant the a higher rating under this diagnostic code, the Veteran's involuntary bowel movements must be shown to be fairly frequent and the leakage extensive or he must have complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.  By his account, the Veteran regularly experiences fecal urgency but his involuntary bowel movements occurred only once every few week.  While threat of an "accident" was a constant concern, it has not been shown to be a frequent reality.  Thus, the record shows neither fairly frequent involuntary bowel movements nor complete loss of sphincter control.  As such, a higher rating under DC 7332 is not warranted.

The above award contemplates the Veteran's symptom of episodes of fecal incontinence.  The Board will now rate the Veteran based on the remaining symptoms of pain, dumping syndrome, and diarrhea.  To that extent, the Veteran's appeal is granted and the Board will begin its consideration with the previous 20 percent rating awarded under DC 7328.

A higher rating under DC 7328 is not warranted unless the Veteran's small intestine resection resulted in interference with absorption and nutrition manifested by impairment of health supported by examination findings including weight loss.  See 38 C.F.R. § 4.114.  As the record does not show weight loss, a higher rating is not warranted under this diagnostic code.

The Board has considered whether a higher rating under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, is appropriate in light of the prohibition on combining these diagnostic codes.  See 38 C.F.R. § 4.114.  Of these, only DC 7319 (irritable colon syndrome) aligns with the type of symptoms exhibited and provides the possibility of a rating higher than 20 percent.  See id.  In order to warrant a 30 percent rating under DC 7319, which would then subsume the 20 percent rating under 7328, the Veteran's symptoms must be severe including diarrhea with more or less constant abdominal distress.  Id.  In this case, the Veteran has pain, diarrhea, and dumping syndrome, but the weight of the evidence is against finding the more or less constant abdominal distress required for a 30 percent rating under this diagnostic code.  At the time of his January 2007 examination, the Veteran reported that his abdominal pain was relieved with bowel movements.  His dumping syndrome occurred shortly after eating.  See August 2009 RO hearing transcript.  VA treatment records repeatedly show that the Veteran's gastrointestinal system is within normal limits.  These records are inconsistent with a finding that the Veteran has near-continuous abdominal distress.  Therefore, a higher rating under DC 7319 is not warranted.

Moderate symptoms with frequent episodes of bowel disturbance and abdominal distress would only warrant a 10 percent rating, which is less than and cannot be combined with the existing rating under DC 7328.  See 38 C.F.R. § 4.114.  Thus a rating higher than the previous 20 percent is not warranted for these symptoms. 

The Veteran has previously argued that he should be awarded a 100 percent rating under DC 7330.  This diagnostic code addresses symptoms of fistula.  As the Veteran is not shown to have a fistula, a rating under this diagnostic code is not appropriate.  See 38 C.F.R. § 4.114.

The Veteran has been awarded service connection for associated abdominal scars.  See January 2010 rating decision.  These scars have been described as superficial, small, stable, and not painful and did not interfere with function.  They were assigned a noncompensable rating.  The Board finds no evidence to contradict this rating.

Next, the Board must determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either element is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as weight loss or more frequent fecal incontinence, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board notes that the Veteran's separate claim for a total disability rating due to individual unemployability (TDIU) was remanded in the December 2012 Board decision and has not been recertified to the Board.



ORDER

A rating higher than 30 percent for intestinal disability based on impairment of sphincter control is denied.

A separate rating of 20 percent, but not more, for intestinal disability based on abdominal distress or pain, anemia, and disturbances in nutrition is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


